department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas texas tax_exempt_and_government_entities_division release number release date legend org organization name xx date address address org address date taxpayer_identification_number form_990 ez and f-990t tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective may 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed federal_income_tax returns for the tax period s shown above file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations form schedule or exhibit no explanation of items year period ended april 886-a_ name of taxpayer org legend org organization name poa poa state state ra 20xx xx date co-1 address address co-2 co-3 co-4 co-5 companies ra-1 thru ra-30 city city co-6 co-7 thru issues did organization keep records per rev_proc is the net_operating_loss deductible is there private benefit inurement to members is there a substantial non exempt activity from gross_income_test is revocation warranted 20xx04 no no yes yes yes facts initial interview was conducted with treasurer on october 20xx at the club’s facility is the current treasurer of the organization he provided the following information about the social_club org org is an organization with a tax exemption per sec_501 as described in sec_501 as a social_club it does not actively solicit membership but accepts application it’s membership is limited to it operates a facility located at address city state its facility is subdivided into two sections the section that is used on a daily basis is the private club with a gaming room and a bar the other section is an auditorium or a meeting or multi purpose hall that is rented to members and to the public private club the private club is for members only members are allowed to bring in guests except on wednesday nights where weekly membership meeting is held during wednesday nights it provides free dinner to members which does not include drinks such as beer and soda the private club has two sections one section has a billiard table and a card table to a bar with a lounge and large screen television beer is served at dollar_figure each while sodas are at dollar_figure each they do not serve sandwiches or any other meals it is adjoined members pay the same price as their guests the guests pay for their own beers and sodas department of the treasury - internal revenue page 20xx april explanation of items schedule or exhibit no year period ended form 886-a_ name of taxpayer org there are usually three bar managers at any given time the head bar manager handles all the sales proceeds purchases supplies and other direct expenses keeps a portion for commissions to himself and pays the sales_tax each month the head bar manager turns over the net_proceeds to the treasurer for around dollar_figure month organization in turn reported the net_proceeds as its gross_proceeds on its books and f-990 return organization did not report funds kept by the bar manager prior to the examination of the return for the following amounts bar manager ra-1 20xx dollar_figure dollar_figure 20xx dollar_figure dollar_figure 20kx dollar_figure 20xx dollar_figure dollar_figure auditorium or multi purpose hall the facility has an adjoining auditorium or multi purpose hall members the lease rate to members is dollar_figure and dollar_figuredollar_figure to non members this was recently increased from dollar_figure it is leased to members and non the lease does not cover clean up of the facility the rental_activity of the auditorium was reported on the f-990t as from unrelated_business_income with gross_receipts of dollar_figuredollar_figure and related expenses of dollar_figuredollar_figure for a net profit of dollar_figure this net profit along with investment_income of dollar_figuredollar_figure was reduced to dollar_figure unrelated_business_income before dollar_figure specific deduction by a net_operating_loss of dollar_figuredollar_figure the rental_activity is managed by ra-2 he handles the bookings rental receipts pays expenses and keeps a commission to himself before turning over the net_proceeds to the organization organization in turn records the net receipts as its gross rental receipts on its books_and_records and to the f-990 and f-990t return organization did not report funds kept by the rental manager prior to the examination of the return for the following amounts rental manager ra-2 20xx dollar_figure dollar_figure 20xkx dollar_figuredollar_figure 20xx dollar_figure dollar_figure 20xx dollar_figure dollar_figure additional audit procedures performed requested organization to reconstruct its rental income and a expenses per rev_proc and according to member and non member income organization did not keep adequate books_and_records it did not keep records per rev_proc as noted earlier it reported revenues net of expenses or commissions or payments made by the lease coordinator and bar managers to themselves department of the treasury -- internal revenue page form 886-a_ explanation of items schedule or exhibit no name of taxpayer org april 20xxx year period ended reviewed organization’s reconstruction of rental income and b expenses and verified to lease contracts and membership roster reviewed details of organization’s reconstruction of lease revenues and expenses as far as member and non member classification at the minimum reconstructed gross revenue is dollar_figure as compared to amount reported on f-990t for dollar_figuredollar_figure however non member expenses subject_to ubi dropped down to dollar_figure but had an increase in net_income to dollar_figure as opposed to dollar_figure on f-990t reviewed reclassification and noted that there were revenues classified as membership or rentals but the names of lessees on the contract are not listed on membership roster for 20xx-20xx that was the only available membership roster provided during the examination requested organization to provide documentation to prove membership on idr for a b ra-3 www ii veterans library unfortunately organization did not provide the requested documentation therefore the reconstructed revenues and expenses for member and non membership lease of the auditorium were adjusted per examination as follows leasing activity -- member and non member revenues and expenses as adjusted per examination non member non member revenue expense non member net_income reconstructed member non member use of rental facility rental income per rental contracts member member member revenues expense net_income 20xx 20xx quarterly quarterly quarterly quarterly rental income - revised may june july august sept oct nov dec jan feb mar apr subtotal wwii veterans library wwii veterans library wwii veterans library wwii veterans library allocation of operation exp-p r total department of the treasury - internal revenue page form 886-a_ name of taxpayer org explanation of items april 20xx schedule or exhibit no year period ended operational expense - p r ratio of member revenue ratio of nonmember revenue leases reclassified from member to non member for lack of documentation to show that lessees were members of the organization per organization roster of members and as required by revproc_71_17 for the following ra-3 ra-4 ra-5 ra-6 - co-1 other issues organization applied dollar_figuredollar_figure of net_operating_loss from prior years to offset taxable_income for fiscal_year ending 20xx copy of the f-990t for fy 20xx showed it was the originating year of the loss for dollar_figure had a allocation for indirect expenses such as utilities maintenance depreciation insurance supplies etc it the basis for the allocation was arrived at to arrive pincite of indirect_costs for the organization failed to provide substantiation to show a originating year of the net_operating_loss and b c substantiation for the basis of allocation used substantiation for the indirect expenses_incurred during the originating year in addition poa has agreed that the net_operating_loss cannot be substantiated and to forego the deduction gross_income_test the gross_receipts_test requires that gross_receipts of sec_501 organizations should not exceed the following a income cannot exceed and b gross_receipts from non members use of facility and services cannot exceed gross_receipts from non members use of facility and services including investment org did not exercise oversight on the rental revenues handled by the ra-2 the rental manager collected lease revenues and kept commissions and other expenses before turning over the net receipts to org treasurer organization in turn recorded the net receipts on its books as its gross rental income and is the amount reported on the f-990 and f-990t returns department of the treasury -- internal revenue page explanation of items form 886-a name of taxpayer org org reconstructed gross rental revenue the reconstructed gross rental revenue is adjusted per exam for organization’s inclusion of some member rental income whose names do not appear on the membership roster and failure to provide substantiation per revproc_71_17 schedule or exhibit no year period ended april 20xx performed gross_income_test based upon reconstructed amount of revenue per examination between member and non member rental_activity of organization’s auditorium result of the test is as follows 20x x04 per f-990t return 20x x04 per f-990t ubi gross revenue ubi per exam gross revenue investment_income nonmember income total review of prior year 20x x04 gross_income_test based on amounts reported on f-990t is as follows per f-990t investment_income nonmember income total 20xx04 ubi gross revenue sec_15 test no yes based upon the above gross_receipts_test it appears that the organization did not meet the test for gross_receipts from non member use of facility and services in the year under examination for the year ending 20xx pincite prior year return ending 20xx using the amounts reported on the f-990t return showed its gross_income_test pincite it showed that organization is engaged in more than a substantial amount of non exempt activity the findings were presented to the organization and representative in addition upon request trom the representative organization was offered an alternative to adopt corrective actions to meet the gross_income_test and exercise more control_over its bar and rental_activity organization agreed to the revocation of its tax exemption for failing to satisfy the gross_income_test however when it signed the f-6018 it changed the effective date to may 20xx informed organization that the effective date cannot be changed to a prospective date it requested that its revocation be reconsidered and will be willing to adopt changes to be in compliance with its exemption requirements it inquired what steps it needed to adopt to keep its tax exemption per advise of current gm organization has to adopt the following department of the treasury - internal revenue page 20xx april explanation of items schedule or exhibit no year period ended form 886-a name of taxpayer org if in case your organization decides to appeal the revocation of tax exempt status with the group manager at the minimum the board and officers will have to discuss vote and adopt changes effective immediately to correct the operation of the organization's activities a organization and officers are responsible to ensure that its assets such as cash and investment accounts are being protected it has to adopt tight internal controls in the operation cash handling recording of revenues with all aspects of its activities such as membership fees rental bar golf tournament and all other fundraising activities b organization has to take control of it gross revenues and deposit fully in its bank accounts c organization has to pay its expenses by issuing checks and not through cash payouts d organization has to deposit fundraising revenues allocated for charitable or community service to a separate bank account from its general fund it was also noted that organization deposits the net revenue from its golf and other fundraising activities with a number of expenses unaccounted for e net_operating_loss will be disallowed and taxes will be paid on f-990t for the year under audit and subsequent years it was noted that organization erroneously reported dollar_figure gross revenues on its f-990t for subsequent tax_year ending 20xx f bar and rental managers will be under the direct supervision and control of the officers of the organization there should be complete reporting of revenues and expenses expenses should be paid from the bank account and not from cash payouts g organization should maintain an inventory of cost_of_goods_sold and purchases related to the bar operations such as drinks snacks etc poa indicated on 20xx that organization decided to agree to the revocation of its tax exempt status it requested additional days to prepare converted f-1120 returns the board_of directors voted to agree with the proposed revocation on f-6018 it was signed and was received on 20xx a copy of the resolution adopted by the board_of directors was also provided unrelated_business_income ubd _ per sec_512 as noted earlier revenues and expenses from leasing of the auditorium or multi purpose hall to the public or non members were reported on the f-990t on a net of expenses basis reconstruction of member and non member revenues and expenses by the organization were further adjusted for examination purposes per guidelines of revproc_71_17 as follows leasing activity -- revenues and expenses as adjusted per examination reconstructed member non member use of rental facility rental income per rental contracts member member member rental income - revised revenues expense net_income 20xx may non member non member non member net revenue expense - income department of the treasury - internal revenue page form 886-a_ name of taxpayer org schedule or exhibit no explanation of items year period ended april 20xx 20xx quarterly quarterly quarterly quarterly june july august sept oct nov dec jan feb mar apr subtotal wwii veterans library wwii veterans library wwii veterans library wwii veterans library allocation of operation exp-p r total operational expense - p r ratio of member revenue ratio of nonmember revenue 20xx04 rent income rent expense net rental income investment_income net profit on f-990t net_operating_loss c o unrelated business tax inc specific deduction net taxable_income tax nol c o from prior year ded allowed in current yr c o to subs year law 20xx04 20xx04 20xx04 sec_501 exemption from tax on corporations certain trusts etc department of the treasury - internal revenue page form schedule or exhibit no 886-a explanation of items name of taxpayer org april 20xxx year period ended a exemption from taxation -an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 c clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder tax-regs sec_1_501_c_7_-1 social clubs a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 sec_172 net_operating_loss_deduction a deduction allowed -there shall be allowed as a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year for purposes of this subtitle the term net_operating_loss_deduction means the deduction allowed by this subsection irc code sec_511 imposition of tax on unrelated_business_income of charitable etc organizations a charitable etc organizations taxable at corporation rates - a imposition of tax -there is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in paragraph a tax computed as provided in sec_11 in making such computation for purposes of this section the term taxable_income as used in sec_11 shall be read as unrelated_business_taxable_income irc code sec_512 unrelated_business_taxable_income a definition -for purposes of this title - department of the treasury - internal revenue page explanation of items form 886-a_ name of taxpayer org a general_rule -except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b schedule or exhibit no year period ended april 20xxx a special rules applicable to organizations described in paragraph or of sec_501 - sec_512 - irc code sec_513 unrelated_trade_or_business a general_rule -the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 except that such term does not include any trade_or_business - a in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or a which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions irc code sec_172 net_operating_loss_deduction a deduction allowed -there shall be allowed as a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year for purposes of this subtitle the term net_operating_loss_deduction means the deduction allowed by this subsection revproc_71_17 im 1971_1_cb_683 sec_1 scope and purpose this revenue_procedure sets forth guidelines for determining the effect gross_receipts derived from use of a social club’s facilities by the general_public have on the club’s exemption from federal_income_tax under sec_501 of the internal_revenue_code of these guidelines will be used in connection with the examination of annual returns on forms and 990-t filed by social clubs this revenue_procedure also describes the records required when nonmembers use a club’s facilities and the circumstances under which a host-guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code however this revenue_procedure does not deal with other factors bearing on the exempt status of clubs department of the treasury -- internal revenue page form 886-a explanation of items schedule or exhibit no name of taxpayer year period ended org april 20xxx sec_2 background general statement --use of a club’s facilities by the general_public is significant for two reasons it may indicate the existence of a nonexempt purpose or if not of sufficient substantiality to result in loss of exemption it may make the club liable for unrelated_business_income_tax the term general_public as used in this revenue_procedure means persons other than members of a club or their dependents or guests the member’s spouse is treated as a member nonexempt purpose --in the examination of information returns of clubs the problem frequently is to determine under what circumstances and to what extent the fact that a club makes its facilities available to the general_public is to be relied upon by the service as indicating the existence of a nonexempt purpose where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other nonprofitable purposes see revrul_60_324 c b and revrul_69_219 c b however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s purposes see revrul_58_589 c b revrul_68_119 c b and revrul_69_636 c b unrelated_business_income_tax --clubs have been made subject_to the tax on unrelated_business_income for taxable years beginning after date sec_511 of the code as amended by the tax reform act of public law c b and sec_512 of the code added by the tax reform act of the unrelated_business_taxable_income of a club is its gross_income excluding any exempt_function_income less the allowable deductions directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications specified sec_512 of the code taxpayer’s position board_of directors adopted a resolution to agree with the revocation of the organization’s tax exempt status per sec_501 it signed and submitted a f-6018 which was received on 20kx government’s position recordkeeping requirement per revproc_71_71 examination of f-990 and f-990t return of org org showed it did not keep records as required by revproc_71_17 for social_club to show revenues and expenses for member and non member from its rental_activity at the minimum it warrants an advisory net_operating_loss per sec_172 department of the treasury -- internal revenue page explanation of items form 886-a_ name of taxpayer org however the net_operating_loss nol that is carried forward to the year under examination is being disallowed per sec_172 for non substantiation of expenses and basis for allocation of expenses relating to the loss schedule or exhibit no year period ended april 20xxx the disallowance of the loss will result in tax_liability per irc however this issue is no longer pursued as organization decided to agree with the revocation of its tax exemption status by signing f-6018 organization will have a f-1120 filing requirement instead of a f-990 and f-990t revocation of tax exempt status per sec_501 audit procedures performed showed that org’s tax exemption status warrants a revocation based on the following private benefit inurement to members for funds paid_by the rental and bar manager to i themselves for operating the bar and rental_activity for the following amounts gross wages ra-2 ra-1 total 20xx dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure 20xx 20kx 20xx dollar_figure dollar_figure the above funds were not turned over or reported to the organization and operated the rental and bar manager as if it were their own business these amounts represent net_earnings or inurement to the bar and rental manager who are also members of the organization more than an insubstantial non exempt activity from rental of facilities to non members gross_income_test showed organization had or more than of gross_income from its rental of its facility to non members it is reconstructed as follows 20xx04 per f-990t return 20xx04 per f-990t ubi gross revenue ubi per exam gross revenue investment_income nonmember income total prior year f-990t 20x x04 was not examined however the amounts reported on the f-990t showed gross_income_test pincite and supports the finding in the year under examination that there is more than an insubstantial non exempt activity from non members as follows per f-990t investment_income nonmember income total 20xx04 ubi gross revenue sec_15 test no yes department of the treasury - internal revenue page i1 form 886-a name of taxpayer org explanation of items april 20xx schedule or exhibit no year period ended the results showed that the organization was not operated exclusively for the benefit of its members and warrants the revocation of its tax exempt status per sec_501 the proposal for revocation was presented along with an option to adopt changes in its operation to correct deficiencies noted above and operate within the requirements of its tax exempt status the board_of directors have adopted a resolution dated 20xx to consent to the revocation of its tax exempt status and signing the f-6018 which was received on 20xx revocation is effective as of 20xx and organization agreed to prepare and file converted f- returns unrelated_business_income ubt per sec_512 in case the tax exemption status of the organization is revoked for failing to satisfy the gross_income_test the f-990 and f-990t returns will be converted to a f-1120 return therefore there is no longer a need to raise the additional tax per irc for ubi on leasing rental_activity of its facility to non members however in the event that organization’s tax exempt status is not revoked for whatever reason even though it failed to satisfy the gross_income_test an alternative proposal is made for adjustment to non member revenue and expenses which will result in additional tax per irc as follows 20xx04 rent income rent expense net rental income investment_income net profit on f-990t net_operating_loss c o unrelated business tax inc specific deduction per sec_512 net taxable_income tax 20x04 20xx04 20xx04 nol c o from prior year ded allowed in current yr c o to subs year deduction for net_operating_loss carried over to the year under examination is disallowed in full for dollar_figure for non substantiation per sec_172 as noted above department of the treasury - internal revenue page form 886-a_ name of taxpayer org explanation of items april 20xx schedule or exhibit no year period ended conclusion examination procedures performed showed that org did not keep records as required by rev for social clubs net_operating_loss carried over from prior years for dollar_figure is being disallowed for non substantiation of expenses and basis for allocation of its expenses from member and non member use of the facility disallowance is made per sec_172 examination of org’s operation cash handling and recording of the rental and bar activity showed that a portion of the receipts were retained and not turned over by the bar and rental managers these funds were not reported on the organization’s books f-990 f-990t and payroll returns the proceeds kept by the rental and bar managers represent inurement private benefit which is prohibited for organizations exempt per sec_501 as described per sec_501 for social clubs it warrants a revocation of its tax exempt status per sec_501 gross_income_test performed showed that the revenues from the rental_activity of the multipurpose hall to non members greatly exceeded of its gross revenues in the year under examination pincite review of f-990t for prior year which was not audited nor adjusted showed gross_income from rental_activity greatly exceeded as well pincite facts showed that rental_activity to non members represent a more than insubstantial amount of non exempt activity as a social organization it warrants a revocation of its tax exempt status per sec_501 as described per sec_501 above findings were presented to organization and its representatives on file organization was offered an unagreed conference with group manager and to adopt corrective actions organization decided to agree with the proposed revocation of its tax exempt status by signing f- which was received on 20xx supporting schedule of non member income adjusted per exam for period may 20xx through april 20xx is as follows reconstruction of non member income per exam rental expenses per tp's reconstruction may member expense member expense non totexp member revenue non member revenue tot rev ra-3-co-4 ra-7 ra-8 total 20xx 20xx 20xx 20xx 20xx 20xx june ra-9 ra-9 department of the treasury - internal revenue page form 886-a name of taxpayer org explanation of items japril 20xxx schedule or exhibit no year period ended 20xx 20kx ra-10 ra-11 total 20xx 20xx wns 20xx 20xx tn 20kx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx july ra-12 ra-13 ra-14 ra-15 ra-16 total august ra-3-co-4 ra-17 ra-19 total september ra-20 ra-3 hpc ra-21 ra-22 co-2 total 20xx 20xx 20xx 20xx 20xx 20xx 20xx october co-3 c o ra-23 ra-4 ra-3-co-4 ra-24 co-5 ra-25 ra-26 c o co-7 ra-27 c o ra-28 total 20xx li 20xx 20xx november ra-3 ra-29 ra-30 total 20xx 20xx 20xx 20xx 20xx december ra-3-co-4 co-1 c o ra-6 co-4 ra-5 ra-3 ra-1 department of the treasury - internal revenue page form 886-a name of taxpayer org schedule or exhibit no year period ended explanation of items april 20xx total entity rep for co-5 is ra-7 who is a club member 20xx 20xx january co-7 no rental_activity in jan 20xx but there are deposits to the rental bank account 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx february ra-18 ra-3 co-1 total march ra-3 co-5 ra-22 ra-28 total april ra-30 ra-12 ra-3 co-5 co-2 department of the treasury - internal revenue page
